Citation Nr: 1721476	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified before the undersigned.  A transcript of that hearing has been associated with his claims file.


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment due to his service-connected gastritis with gastroesophageal reflux disease (GERD) and hiatal hernia.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met from July 10, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected disabilities, specifically his GERD, prevent him from obtaining and maintaining substantially gainful employment.   The Board agrees. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.16(a).  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Here, the Veteran is service-connected for gastritis with GERD at 60 percent disabling since April 19, 2007, and depressive disorder with sleep problems rated at 30 percent disabling since October 6, 2011.  Since the Veteran has a single disability rated at 60 percent since the date of his claim on July 10, 2009, and a 70 percent combined disability rating with one disability rated over 40 percent since October 6, 2011, the Board finds that the Veteran meets the schedular criteria for the entire appeal period. 

Before retiring in 2008, the Veteran spent over 30 years overseeing development projects.  See November 2015 Hearing Transcript at 3; see also May 2016 VA Social and Industrial Survey at 14.  The job often required the Veteran to travel to multiple construction sites each day.  Hearing Transcript at 11.  The Veteran reported that before he retired, his GI symptoms, which included nausea, vomiting, and diarrhea, made performing his responsibilities at work nearly impossible.  He indicated that he would often be late to work, or have to leave early because of spending so much time in the restroom, and that often he would need to turn around on his way to work to go back home to use the restroom.  Hearing Transcript at 5.  His symptoms also affected him when he was on the job.  The Veteran reported that often times when he was in a meeting, he would need to excuse himself to use the restroom, and sometimes would not be able to return to the meeting for up to two hours.  Id.  The Veteran also reported that he had to wear adult diapers to work to prevent accidents.  See May 2016 VA Social and Industrial Survey at 13.  The Veteran's employer was aware of his condition, and was understanding that the he would have to miss time at work.  He was allowed to be late, absent for large periods of time, and miss meetings.  Id.  The Veteran retired because he could no longer effectively perform his responsibilities at work because he would have to use up all of his sick and vacation days due to his GI symptoms.  Hearing Transcript at 6 and 13. 

Turning to the medical evidence of record, the Veteran was afforded a VA esophageal examination in December 2011, wherein he was diagnosed with gastroesophageal reflux disease, hiatal hernia, and gastritis.  His disability was said to impact his ability to work due to constant nausea, vomiting, and heartburn symptoms.  His history of multiple myeloma with bone marrow transplant and related chemotherapy were also noted.

In a November 2014 correspondence, C.A.B., M.D., who has treated the Veteran's gastrointestinal disability for many years (see Board Hearing Transcript at 3), stated that the Veteran was said to be unable to gain or maintain "sustainful" employment, to include sedentary employment.  It was also indicated that his condition was not likely to improve.  Dr. C.A.B. provided a similar statement in December 2014, emphasizing that the Veteran's gastrointestinal disability required chronic medical therapy.  

Additionally, the June 2016 VA examiner opined that the Veteran was unable to continue is career as a construction quality inspector due to his GI symptoms, but that he could do some light duty, sedentary, indoor work with bathroom privileges.  See May 2016 VA Examination at 5. 

While there is other evidence of record from the Social Security Administration attributing the Veteran's unemployability to non service-connected multiple myeloma and severe peripheral neuropathy, given the Veteran's prolonged work experience as a capital projects manager and competent and credible reports of needing to be away from his work for up to hours at time to use the restroom, the Board finds that he is unable to secure and maintain substantially gainful employment due to his service-connected gastritis with GERD and hiatal hernia.  In this regard, while the May 2016 VA examiner opined that the Veteran could perform light sedentary work with "bathroom privileges," the examiner did not consider the Veteran's report of needing regular extended absences from work during flares of his condition in excess of such privileges.  In any event, Dr. C.A.B. specifically found that sedentary work was precluded, and the Board affords the Veteran the benefit of the doubt in this regard.  

Accordingly, for reasons outlined above, a TDIU is awarded from July 10, 2009, the day VA received the claim for a TDIU.


ORDER

Entitlement to a TDIU is granted effective July 10, 2009.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


